SALCINES, Judge.
Kevin Carey appeals the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse because his scoresheet contains an incorrect calculation on its face that may affect his sentence.
The record in this case is very abbreviated, but it appears that Mr. Carey committed an aggravated battery in August 1996. He apparently received an initial sentence that included a period of probation. The original sentencing occurred prior to the decision in Heggs v. State, 759 So.2d 620 (Fla.2000), and his initial score-sheet was prepared using the 1995 guidelines.
In October 2001, Mr. Carey was sentenced on a violation of probation. The trial court properly prepared a new score-sheet using the 1994 guidelines. Aggravated battery is a level 7 offense. Whoever prepared the scoresheet entered 56 points on the scoresheet for aggravated battery as the primary offense. This is the correct award of points for a level 7 offense on a 1995 scoresheet, but it is incorrect on a 1994 scoresheet. The correct award should have been 42 points.
With the erroneous award of points, the minimum guidelines sentence was 51 months. The trial court sentenced Mr. Carey to this minimum sentence. With a correct calculation, it appears that the minimum sentence will be 40.5 months. Because the scoresheet contains this facial error, we reverse and remand for further proceedings.
Reversed and remanded for further proceedings.
ALTENBERND, C.J., and STRINGER, J., Concur.